Citation Nr: 0507709	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, including depression, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1957 to 
August 1961 and from October 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO granted 
an increased disability evaluation from 10 percent to 
50 percent, effective from August 1999, for the 
service-connected schizophrenia, including depression.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's schizophrenia, which includes depression, 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected schizophrenia, including 
depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in August 2003 and February 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's increased rating claim.  Also by these documents, 
the RO notified the veteran that VA would make reasonable 
efforts to help him obtain such necessary evidence but that 
he must provide enough information so that VA could request 
the relevant records.  In addition, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to this issue.  Further, the veteran was asked to 
submit "any additional information or evidence."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the March 2001 rating decision, the statement 
of the case (SOC) issued in March 2002, and the supplemental 
statement of the case (SSOC) issued in November 2004 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his increased rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded a 
pertinent VA examination.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a September 
1964 rating action, the RO in New York, New York granted 
service connection for schizophrenia, undifferentiated type, 
and assigned a noncompensable evaluation effective from 
October 1963 and a total schedular rating effective from 
April 1964.  Thereafter, by a March 1969 rating action, the 
RO in Indianapolis, Indiana concluded, based on relevant 
medical evidence, that the veteran's service-connected 
chronic schizophrenic reaction, undifferentiated type, was in 
partial remission.  As such, the RO decreased the evaluation 
for this disorder to 70 percent, effective from June 1969.  

By a June 1971 determination, the RO in Indianapolis, Indiana 
concluded, based on additional pertinent medical evidence, 
that the veteran's service-connected chronic schizophrenic 
reaction, undifferentiated type, was in almost complete 
remission.  Consequently, the RO further decreased the 
evaluation for this disability to 50 percent, effective from 
September 1971.  Later, in a March 1972 decision, the RO 
determined, based upon relevant medical evidence, that the 
veteran's service-connected unclassified schizophrenia was in 
good remission.  As such, the RO further decreased the 
evaluation for this disability to 30 percent, effective from 
July 1972.  By a July 1973 rating action, the RO assigned an 
evaluation of 10 percent, effective from July 1973, for the 
veteran's service-connected unclassified schizophrenia.  

In June 2000, the veteran filed his current claim for an 
increased rating for his service-connected schizophrenia.  By 
a March 2001 rating action, the RO in St. Petersburg, Florida 
characterized the disability as schizophrenia, to include 
depression, and granted an increased rating of 50 percent, 
effective from August 1999, for this disorder.  This 
service-connected disability has remained evaluated as 
50 percent disabling during the current appeal.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code which rates 
impairment resulting from schizophrenia, to include 
depression, evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrants the assignment of a 50 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2004).  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A Global Assessment of Functioning 
(GAF) score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 50 
is representative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran contends that his service-connected 
schizophrenia, to include depression, is more severe than the 
current 50 percent disability rating indicates.  In 
particular, the veteran has consistently described depression 
with crying spells, anxiety, feelings of discouragement with 
regard to the course of his life, lost interest "in 
things," problems with sleeping, racing thoughts when he 
closes his eyes, significant problems with anger and 
irritability, a lack of motivation, feelings (upon standing) 
that half of his body is leaving him, a desire that his life 
would be over, memory problems, and social isolation.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that recent 
psychiatric evaluations have shown a depressed mood and a 
constricted affect.  Further, VA outpatient treatment records 
dated between August 1999 and February 2003 reflect 
occasional psychiatric treatment and have included GAF scores 
ranging from 45 to 49.  Such scores are illustrative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet.App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  Further, the examiner who 
conducted the VA mental disorders examination in March 2003 
assigned a GAF score of 51 and explained that this number was 
representative of moderate to serious symptoms of functioning 
associated with the veteran's residual type schizophrenia, 
recurrent major depressive disorder, and amnestic disorder 
not otherwise specified.  

Significantly, however, recent mental status evaluations have 
also reflected no abnormalities of speech or thought, no 
psychotic symptoms (including no visual hallucinations, 
delusions, or homicidal ideation or intent), intact cognitive 
abilities, fair insight, adequate social judgment, and the 
ability to leave home to shop for groceries.  The veteran did 
describe intermittent auditory hallucinations at an October 
1999 outpatient session, but denied hallucinations on VA 
examination in March 2003.  The veteran has reported having 
suicidal ideation "at times" but has further explained that 
he has primarily wished that his life were over.  Although he 
has not worked since 1982, his inability to work is the 
result of physical injuries sustained when he fell 12 feet 
off a ladder at that time.  

At a November 1999 VA outpatient treatment session, the 
veteran reported having stability of his symptoms, including 
his mood.  Later, at a February 2000 VA outpatient treatment 
session, he stated that he was adequately coping with 
stressors, was content with his life, was not prepared to 
make any significant changes in his life, and did not desire 
regularly scheduled therapy sessions.  At a July 2000 VA 
outpatient treatment session, he expressed his desire not to 
continue with therapy.  Further review of the claims folder 
indicates that, after the July 2000 therapy session, the 
veteran received only sporadic outpatient psychiatric 
treatment.  

Significantly, the recent psychiatric evaluations have not 
demonstrated or nearly approximated occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Consequently, a 70 percent 
evaluation for the veteran's service-connected schizophrenia, 
including depression, is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
schizophrenia, to include depression, results in marked 
interference with his employment or requires frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected schizophrenia, to include depression, 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating greater than 50 percent for 
schizophrenia, including depression, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


